Citation Nr: 0023755	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disorder to include depressive reaction and schizoaffective 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to increased 
disability evaluations for the appellant's service-connected 
psychiatric disability and lumbosacral strain, and from an 
August 1998 rating decision of the St. Petersburg, Florida, 
VARO, which denied entitlement to a TDIU.

This case was certified to the Board by the St. Petersburg, 
Florida, VARO.

Based on the diagnosis of the examiner at an August 1997 VA 
mental disorders examination, the Board has modified the 
issue related to the appellant's psychiatric disorder.  
Because the Board has effectively expanded the disorders for 
which the appellant is service-connected, he is not 
prejudiced by the Board's action.

The appellant's claim of entitlement to a TDIU will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The appellant's claims for increased ratings for his 
service-connected disabilities are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The appellant's service-connected psychiatric disorder is 
currently manifested by depressed mood, anxiety, 
suspiciousness, impairment of short- and long-term memory, 
disturbances of motivation and mood, impaired judgment, and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The appellant's service-connected lumbosacral strain is 
currently manifested by pain on motion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating to 50 
percent, but no higher, for a service-connected psychiatric 
disorder to include schizoaffective disorder and depressive 
reaction have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Codes 9211, 9400 (1999).

2.  The criteria for an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At an August 1997 VA spine examination, the appellant 
complained of constant back pain that radiated down his left 
leg to the foot.  The appellant reported that he was on a 
program of conservative therapy with exercise and bracing.  
He wore a rigid brace, which caused marked restriction in 
flexion of the lumbar spine.

The appellant showed no postural abnormalities or fixed 
deformities.  There was atrophy of the lumbar musculature and 
the paralumbar areas.  There was weakness and loss of good 
tone of the gluteal muscles.  Without his brace, the 
appellant was able to flex his back forward to 80 degrees 
with pain, extend it backward to 10 degrees, laterally flex 
bilaterally to 40 degrees, and rotate bilaterally to 25 
degrees.  No reflex, sensory, or motor deficits were noted, 
nor was there any weakness in the lower extremities.  
Straight leg raising was negative.  He had good heel and toe 
rising.  The examiner diagnosed arthritis of the lumbosacral 
spine primarily by history.  The examiner opined that the 
appellant's range of motion was quite good for his state of 
condition and physical type.  X-ray examination of the 
appellant's lumbosacral spine revealed very minor 
degenerative disc disease without gross narrowing of disc 
spaces.  Degenerative arthritic changes involved 
paravertebral joints at L5-S1.  There was minor scoliosis, 
concave to the right, with straightening of the normal lumbar 
lordosis, suggestive of muscle spasm.  The radiologist 
requested clinical correlation of muscle spasm to 
symptomatology.

At an August 1997 VA mental disorders examination, the 
appellant reported that he had operated a construction 
company until 1989 but that he was unable to find a job 
because of his medication and because he was an insurance 
risk.  He added that he had intermittently worked as a taxi 
cab driver since January 1991 and that he had been convicted 
of aggravated battery and imprisoned from 1995 to 1996.  He 
said that he was treated approximately once every three 
months by a VA psychiatrist.  He reported that he had been 
hospitalized for psychiatric reasons twice since January 
1991, the last time being an approximately four-week 
hospitalization in July 1996.  He also reported that he had 
been prescribed Haldol because he had experienced auditory 
hallucinations, and he related that he had not experienced 
any in the previous six months.  He reported also that he had 
been placed on Prozac to restore his self-esteem and draw him 
out of his shell.  He stated that without Prozac he would be 
unable to function socially or communicate.  He said that 
Prozac had "brought [him] back," and that he was "doing 
great" since he had been placed on Prozac.  He added, 
however, that he was "mostly a loner."  He said that he 
enjoyed fishing.

The examiner noted that the appellant was alert and oriented 
to person, place, and time.  The appellant was casually 
dressed with a slightly disheveled appearance.  He made good 
eye contact and was in no apparent distress.  His affect was 
blunted, and his mood was depressed.  His speech was clear, 
coherent, goal-directed, unpressured, and without flight of 
ideas or looseness of association.  He had no auditory or 
visual hallucinations and no suicidal or homicidal ideations.  
He demonstrated some paranoia that he was in danger.  He was 
able to recall three out of three objects in five minutes and 
was able to spell the word "world" forwards and backwards.  
His serial threes were: 20, 17, 12, 9, 6, and 3.  He was able 
to recall three out of five presidents.  His proverb 
interpretations were abstract.  His insight and judgment were 
fair.

The examiner diagnosed schizoaffective disorder and cocaine 
abuse in remission and assigned a Global Assessment of 
Functioning (GAF) score of 45-50.  The examiner explained 
that the appellant presented with a combination of depressive 
and psychotic symptoms.  Although the appellant currently 
reported that his depression and psychosis had been relieved 
to a great degree by his use of medications, he presented a 
history of periods of hearing voices and becoming paranoid 
even during periods when he was not depressed.  The examiner 
reviewed the appellant's claims folder and noted that several 
evaluations had differing diagnoses, including chronic, 
paranoid type schizophrenia and depressive reaction.  The 
examiner opined that, considering the previous evaluations 
with the appellant's current presentation and history, the 
most accurate diagnosis of the appellant's disability was 
schizoaffective disorder.  The examiner added that the 
appellant's symptoms had interfered with his ability to work 
and that the appellant remained socially isolated with 
currently some paranoid feelings.  The examiner explained 
that the mental status examination revealed that the 
appellant's memory was impaired with relatively poor 
concentration during serial threes.

In November 1997 the appellant was treated as a VA outpatient 
for individual counseling.  He reported that he had been 
complying with his medication until he ran out one week 
previously.  He reported also that he heard voices at night 
and when he was walking alone but denied hearing any during 
the examination.  He was alert and oriented to person, place, 
and time.  He verbalized well.  He stated that he was no 
longer employed as a taxi cab driver because he had failed to 
disclose prior felonies on his application.

An April 1998 X-ray examination of the appellant's 
lumbosacral spine showed no evidence of fracture or 
subluxation.  The vertebral body heights and disc spaces were 
preserved.  Spina bifida occulta of S1 was noted.  The 
pedicles were intact.  Minor degenerative change of the facet 
joint of L5-S1 was seen.

In April 1998 the appellant's representative submitted a 
report by Chrisann Schiro-Geist, Ph.D., regarding generally 
accepted vocational principles, and excerpts from Guides to 
the Evaluation of Permanent Impairment. 


II.  Analysis

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  For the purpose of determining whether a claim is 
well grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (citing King v. Brown, 5 Vet. App. 19, 21 (1993)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided VA examinations to the appellant.  
There is no indication of additional treatment records that 
the RO failed to obtain.  There is sufficient evidence of 
record to properly evaluate the appellant's service-connected 
psychiatric disorder and lumbosacral strain.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Having determined that the veteran's claims 
are at least plausible and that the duty to assist has been 
fulfilled, the Board must assess the credibility and weight 
of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).



A.  Psychiatric disorder

The appellant's service-connected depressive reaction is 
evaluated under Diagnostic Code 9400 for generalized anxiety 
disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  
As noted above, the issue relating to the appellant's 
psychiatric disorder has been modified to include 
schizoaffective disorder in addition to depressive reaction.  
All mental disorders, whether diagnosed as schizoaffective 
disorder, generalized anxiety disorder, or a combination of 
both disorders, are rated under the same criteria, the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (1999).  The regulation reads 
as follows for the 10, 30, 50, 70 and 100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for 

names of close relatives, own occupation, 
or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Codes 9211, 9400 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows assignment of a GAF score of 45-50 
in August 1997.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The examiner at the August 1997 VA mental disorders 
examination noted that the appellant's memory was impaired 
and that his concentration was poor indicating that appellant 
has impairment of short- and long-term memory as well as 
disturbances of motivation and mood.  The appellant's 
judgment was noted only to be fair, indicating at least some 
impairment.  Further, the examiner noted that the appellant's 
symptoms interfered with his ability to work and that he 
remained socially isolated.  This indicates that the 
appellant has difficulty in establishing and maintaining 
effective work and social relationships.  Although the 
appellant has many symptoms described in the criteria for a 
30 percent evaluation, such as depressed mood, anxiety, 
suspiciousness, and memory loss, and does not satisfy all of 
the criteria for a 50 percent evaluation, when considered 
with the GAF score of 45-50, the Board finds that his 
symptoms more nearly approximate the criteria for a 50 
percent disability evaluation.

The medical evidence shows almost none of the criteria under 
the rating schedule for a 70 or 100 percent evaluation.  The 
appellant does not currently evidence suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; spatial disorientation; or difficulty adapting 
to stressful circumstances.  Although the appellant has been 
convicted of aggravated battery, the circumstances of that 
incident are not in the record and there is no other evidence 
of impaired impulse control.  Although the appellant has 
described himself as a "loner" and is clearly impaired in 
social and work relationships, he has indicated that, with 
medication, he is not unable to establish and maintain these 
relationships.  There is currently no gross impairment in 
thought processes or communication; no grossly inappropriate 
behavior; no persistent danger of hurting self or others; no 
intermittent inability to perform activities of daily living 
including personal hygiene; no disorientation to time or 
place; and no memory loss for his own name or those of close 
relatives.  The appellant has reported auditory 
hallucinations but no delusions or visual hallucinations.  
Further, he has reported that his auditory hallucinations 
have been controlled by his current medication; therefore, 
they are not persistent.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against a 70 percent or 
higher evaluation for his psychiatric disorder, based on the 
objective and credible evidence of record, and that the 
appellant's disability picture does not more closely 
approximate the 70 percent criteria.

Accordingly, in view of the above and the lack of any 
additional competent evidence to establish that the 
appellant's psychiatric disorder is productive of more severe 
symptomatology such to meet the criteria for a 70 percent 
evaluation, the Board finds that the entitlement to a 50 
percent evaluation, and no higher, is warranted for his 
psychiatric disorder, to include depressive reaction and 
schizoaffective disorder.  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Lumbosacral strain

Regarding musculoskeletal disabilities, such as the 
appellant's lumbosacral strain, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1999).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca, 8 Vet. App. 202.

The appellant's service-connected lumbosacral strain is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 9525.  That diagnostic code provides a 20 percent rating 
for lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in 
standing position.  A 40 percent rating, the highest 
available under that diagnostic code, may be assigned for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 9525 (1999).

There is no evidence of "listing of whole spine to opposite 
side," no postural abnormality was shown at the August 1997 
VA spine examination.  There has been no evidence of a 
positive Goldthwaite's sign or marked limitation of forward 
bending in standing position.  The appellant was able to flex 
forward to 80 degrees at the August 1997 examination; 
therefore, limitation of forward motion is not "marked."  
There is no evidence of loss of lateral motion with osteo-
arthritic changes as the appellant has been noted to have 
lateral motion to 40 degrees bilaterally.  Moreover, there is 
no evidence of narrowing or irregularity of joint space.  X-
ray examination of the appellant's spine in August 1997 
showed no gross narrowing of disc spaces.  X-ray examination 
in April 1998 showed that vertebral body heights and disc 
spaces were preserved.  No abnormal mobility on forced motion 
has been shown.  Accordingly, the Board concludes that 
criteria for the 40 percent rating under Diagnostic Code 5295 
have not been met in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

At the August 1997 the examiner recorded limited range of 
motion and noted that the appellant had pain on motion.  The 
VA Schedule for Rating Disabilities, in addition to providing 
criteria under Diagnostic Code 5295 for evaluating 
lumbosacral strain, provides criteria for evaluating the 
severity of limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Under that 
diagnostic code, a 40 percent rating is provided for severe 
limitation of motion.

At the August 1997 VA examination, the appellant was able to 
flex forward to 80 degrees with pain, extend backward to 10 
degrees, laterally flex bilaterally to 40 degrees, and rotate 
bilaterally to 25 degrees.  The VA examination findings do 
not demonstrate the severe degree of limitation of lumbar 
spine motion that would entitle the veteran to a higher 
evaluation for his service connected lumbar spine disability.  
Indeed, the examiner described the appellant's range of 
motion as "quite good."

The Board further notes that the record does not reflect 
neurologic symptoms demonstrating intervertebral disc 
syndrome for evaluation pursuant to Code 5293, ankylosis of 
the spine for evaluation pursuant to Code 5289, or residuals 
of a fractured vertebra consisting of demonstrable deformity 
of a vertebral body for evaluation pursuant to Code 5285.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion of his spine and the atrophy 
noted at the August 1997 examination indicates weakness of 
the appellant's spine, the medical evidence of record does 
not meet the criteria for a 20 percent disability rating for 
lumbosacral strain-muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, in standing 
position.  Accordingly, the Board finds that the 20 percent 
disability rating currently assigned considers the 
appellant's functional loss, pain, and weakness resulting 
from his lumbosacral strain.

In view of the above, entitlement to an increased disability 
evaluation for lumbosacral strain is not warranted.  The 
evidence for and against the claim is not in relative 
equipoise; therefore, no reasonable doubt issue is raised.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 (1999).

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to psychiatric disabilities 
and for impairment due to lumbar spine disabilities; however, 
the medical evidence reflects that those manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any periods of hospitalization 
for his service-connected lumbosacral strain and not more 
than two hospitalizations for his psychiatric disorder since 
January 1991.  These hospitalizations are not shown to have 
been for symptoms so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable to 100 percent for psychiatric disabilities.

It is undisputed that the appellant's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (1999).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.





ORDER

Entitlement to a disability rating of 50 percent, but no 
more, for a psychiatric disorder, to include schizoaffective 
disorder and depressive reaction is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to an increased disability evaluation for 
lumbosacral strain is denied.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to a TDIU.

In an August 1998 rating decision, the RO denied entitlement 
to a TDIU.  In January 1999 the RO received the appellant's 
notice of disagreement regarding that issue.  No statement of 
the case (SOC) has been provided on that issue, so the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand that issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the appellant's claim for 
entitlement to a TDIU.  The statement of 
the case should set forth all pertinent 
laws and regulations, and should include 
a discussion of the application of those 
laws and regulations to the evidence.  If 
the claim remains denied, the appellant 
and his representative must be notified 
of the time limit within which an 
adequate substantive appeal must be filed 
and of the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely an adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


